o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c march cc ita b01 genin-150346-11 number release date uil ---------------------------- -------------------------------------------------------------------------- -------------------------------------------------- -------------------------------------------- -------------------------------------------- dear ----------------------------- this letter responds to your request for information concerning a conservation contribution described in sec_170 and sec_170 of the internal_revenue_code the code you request a general information_letter which calls attention to a well-established interpretation or principle of tax law without applying it to a specific set of facts see sec dollar_figure of revproc_2012_1 2012_1_irb_1 date specifically you ask whether a contribution of an easement is deductible under sec_170 of the code if it is made subject_to the condition that the easement can be swapped you define a swap as an agreement to remove some or all of the originally protected property from the terms of the original deed of conservation_easement in exchange for either the protection of some other_property or the payment of cash you state t he goal of a swap is generally to free all or a portion of the originally protected property from the easement’s restrictions so that such property can be put to previously prohibited uses you state that the transaction may be characterized by the parties as an amendment modification adjustment or migration under sec_170 of the code a charitable_contribution_deduction is generally not allowed for the donation of a partial interest in property sec_170 of the code however provides an exception for qualified conservation contributions a qualified_conservation_contribution is defined in sec_170 of the code as a contribution of a qualified_real_property_interest to a qualified_organization which is made exclusively for conservation purposes genin-150346-11 under sec_170 of the code a contribution is not treated as made exclusively for conservation purposes unless it is granted in perpetuity sec_170 and protected in perpetuity sec_170 sec_1_170a-14 of the income_tax regulations the regulations provides that in order for a conservation_easement to be protected in perpetuity the interest in the property retained by the donor and the donor’s successors in interest must be subject_to legally enforceable restrictions that will prevent uses of the retained_interest inconsistent with the conservation purposes of the donation under sec_1_170a-14 of the regulations inconsistent use is prohibited specifically a deduction for a conservation_easement donation will not be allowed if the contribution would accomplish one conservation_purpose but would permit destruction of other significant conservation interests there is an exception under sec_1 170a- e of the regulations that permits a use that is destructive of conservation interests only if such use is necessary for the protection of the conservation interests that are the subject of the contribution sec_1_170a-14 of the regulations allows for extinguishment of a conservation_easement if subsequent unexpected changes in the conditions surrounding the property can make impossible or impractical the continued use of the property for conservation purposes the conservation purposes will be treated as protected in perpetuity if the easement is extinguished by judicial proceeding and all of the donee's proceeds from a subsequent sale_or_exchange of the property are used by the donee organization in a manner consistent with the conservation purposes of the original contribution therefore except in the very limited situations of a swap that meets the extinguishment requirements of sec_1_170a-14 of the regulations the contribution of an easement made subject_to a swap is not deductible under sec_170 of the code we note that you also ask whether a donee that agrees to swaps would lose its tax exempt status or status as an eligible donee under sec_1_170a-14 we have forwarded that question to irs’s office of tax exempt and government entities for its consideration this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see sec dollar_figure of revproc_2012_1 irb pincite if you have any additional questions please contact me at ----- --------------or ---------------------- id ------------- at --------------------- sincerely karin goldsmith gross senior technician reviewer branch income_tax accounting
